Citation Nr: 0841713	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-31 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral foot disability, claimed as frozen feet.

2.  Entitlement to service connection for a bilateral foot 
disability, claimed as frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1952 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2007, a 
statement of the case was issued in September 2007, and a 
substantive appeal was received in October 2007.

The veteran testified at a Board hearing in September 2008.  
A transcript of this hearing is of record.

The veteran has submitted various items of evidence 
subsequent to the most recent RO readjudication of this claim 
in September 2007.  In September 2008, the veteran waived 
preliminary RO review of some of the new evidence in 
accordance with 38 C.F.R. § 20.1304 (2008).  In October 2008, 
the veteran submitted additional evidence without a new 
waiver.  However, this Board decision grants the veteran's 
appeal to the extent of his petition to reopen the service 
connection claim, there is no possible prejudice to the 
veteran by issuing a final decision to this extent at this 
time.  As the underlying service connection claim is being 
remanded to the RO for additional development and 
readjudication on the merits, the new evidence submitted by 
the veteran will be considered by RO-level adjudication in 
connection with the processing of this remand.

The issue of entitlement to service connection for a 
bilateral foot disability, claimed as frozen feet, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A March 2005 RO rating decision denied entitlement to 
service connection for bilateral foot disability, claimed as 
frozen feet; the veteran was notified of his appellate rights 
related to this denial in March 2005, but the veteran did not 
file a notice of disagreement.

2.  In June 2006, the veteran requested that his claim of 
entitlement to service connection for bilateral foot 
disability, claimed as frozen feet, be reopened.

3.  Certain evidence received since the March 2005 rating 
decision is not cumulative of the evidence of record 
considered at the time of the March 2005 denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 RO rating decision which denied service 
connection for bilateral foot disability, claimed as frozen 
feet, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the March 2005 RO rating decision 
is new and material in connection with the petition to reopen 
the claim of entitlement to service connection for bilateral 
foot disability, claimed as frozen feet, and the veteran's 
claim of entitlement to service connection for bilateral foot 
disability, claimed as frozen feet, has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The claim of entitlement to service connection for 'bilateral 
frozen feet' was previously denied by an RO rating decision 
dated March 2005.  In this RO rating decision, the RO 
informed the veteran (in pertinent part) that there was no 
evidence of the claimed disability in the service medical 
records, and that there was no clear diagnosis of a chronic 
bilateral foot disability following service.  The veteran was 
also informed of his appellate rights with respect to this 
denial of his claim.  However, the veteran did not file a 
notice of disagreement with the decision.  The March 2005 
rating decision is therefore final.  38 U.S.C.A. § 7105(c).  
However, claims which are the subject of prior final 
determinations may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir. 
1998).

The veteran petitioned to reopen his claim of entitlement to 
service connection for a bilateral foot disability in June 
2006.  The RO reviewed the additional records submitted at 
that time and found that they did not present new and 
material evidence.  The RO denied the petition to reopen the 
claim in a September 2006 rating decision.  Subsequently, 
after additional evidence was received from the veteran, the 
RO issued a new March 2007 rating decision which again denied 
the veteran's petition to reopen the claim.  The veteran 
appealed, and in September 2007 the RO issued a statement of 
the case which found that "the evidence of record does not 
support any change in the previous determination."

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The March 2005 RO rating decision is the last 
final disallowance of the claim involving entitlement to 
service connection for a bilateral foot disability.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2006, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The most significant items of evidence submitted to the 
record following the March 2005 final denial are private and 
VA outpatient treatment records.  The Board particularly 
notes a private medical record dated June 2008 and VA medical 
records dated February 2007 and September 2008.  These 
treatment reports document the veteran seeking treatment for 
complaints of bilateral foot pain reportedly associated with 
a history of frostbite during the veteran's service in Korea.  
The June 2008 private medical record shows a "definitive" 
diagnosis of "frostbite of foot" with "[s]ymptoms of 
neuropathy likely from his frostbite."  The February 2007 VA 
medical treatment record shows that the treating physician 
made a medical assessment of "nerve pain, from frozen feet 
in Korea."  At the time of the veteran's prior final denial, 
there was no clear medical diagnosis of current disability 
nor any medical opinion suggesting an etiological link 
between a disability of the feet and military service.

Thus, the newly submitted evidence in this case features 
medical evidence suggesting the existence of a current 
bilateral foot pathology and suggesting a potential 
etiological link to service.  The record previously contained 
no competent medical evidence to support either a current 
chronic foot disability nor any potential etiological link to 
service.  The Board views this medical evidence as new and 
material to the veteran's claim as it relates to 
unestablished facts in a manner reasonably supportive of the 
veteran's claim.  The claim has therefore been reopened.  
After further development, the underlying merits of the 
claims will be considered.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time since it is anticipated 
that any deficiencies with regard to VCAA notice or the duty 
to assist the veteran will be addressed and remedied while on 
remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for a bilateral foot 
disability, claimed as frozen feet.  To this extent, the 
appeal is granted, subject to the following remand section of 
this decision.


REMAND

Review of the record suggests that the RO found no new and 
material evidence to reopen the claim of entitlement to 
service connection for a bilateral foot disability, claimed 
as frozen feet; the RO never indicated that the claim was 
reopened and being adjudicated on the merits.  Where the RO 
initially finds no new and material evidence to reopen and 
the Board then finds that such new and material evidence has 
in fact been received (thus reopening the claim), the case 
must be remanded to the RO for a de novo review of the entire 
record and a merits analysis unless there would be no 
prejudice to the veteran.  See generally Bernard v. Brown, 4 
Vet.App. 384 (1993).

The bilateral foot disability claim also involves matters of 
medical diagnosis and etiology.  Further development of the 
medical record is therefore necessary to allow for informed 
appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current foot 
disabilities claimed by the veteran to be 
residuals of cold injury or frostbite.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

a)  Please identify any current chronic 
foot disabilities found to be residuals 
of cold injury or frostbite; please 
specifically discuss and identify any 
current disorder which may manifest in 
the veteran's reported chronic foot pain.
    
b)  For each current chronic disability 
so diagnosed, please state whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
disability is a residual of cold injury 
or frostbite suffered during the 
veteran's active duty service or was 
otherwise caused by the veteran's 
service.  In answering this question, 
please discuss any relevant service and 
post-service medical records.

2.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and adjudicate the veteran's claim as 
appropriate, including a merits analysis 
to determine if entitlement to service 
connection for a bilateral foot 
disability, claimed as frozen feet, is 
warranted.  If the claim on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


